
	

114 HR 1789 IH: Tank Car Safety and Security Act of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1789
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Payne (for himself, Ms. Norton, Mr. Rush, Mr. Connolly, Ms. Slaughter, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure the safety of DOT–111 tank cars by improving standards for new tank cars and upgrading
			 existing tank cars, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tank Car Safety and Security Act of 2015. 2.DOT–111 tank car improvements (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall revise regulations regarding DOT–111 tank cars to—
 (1)improve the tank car design standards for new cars to include an outer steel jacket around the tank car and thermal protection, full-height head shields and high-flow capacity pressure relief valves; and
 (2)require additional safety upgrades to tank cars built after October 2011 by including installation of high-flow-capacity relief valves and design modifications to prevent bottom outlets from opening in the case of an accident.
 (b)Security EnhancementsNot later than 1 year after the date of enactment of this Act, the Administrator of the Transportation Security Administration shall issue such regulations as are necessary to enhance the security of tank cars by requiring that all rail safety coordinators ensure that no tank car containing crude oil is left unattended during any period of time that such tank car is being transferred between railroad carriers or between a railroad carrier and a shipper.
 (c)Phase out planNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit a plan to the appropriate committees of Congress to phase out, on an aggressive basis, older-model DOT–111 tank cars used to move flammable liquids that are not retrofitted to meet new Federal requirements established under this section.
			
